DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 9/15/2022 are as follows: 
Claims 1-22 are pending;
Claims 4, 6-9, and 12-22 are withdrawn from consideration without traverse;
Claims 1-3, 5, and 10-11 are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vanderwees (US2019/0033006A1, as previously cited).
Re Claim 1. Vanderwees teaches a heat dissipation device (10), comprising (Figures 1-4): 
a first casing (14); 
a second casing (12) coupled to the first casing, the second casing including (Figures 1-4): 
a body having, an inner surface (28) and an outer surface (30) opposite the inner surface (Figures 1-4), 
a first portion (lower portion of 12 below the cutout 24) and a second portion (the upper portion of 12 to the side of the cutout 24) (Figures 1-4; See annotated Figure 2 below which illustrates the two portions), 
wherein the second portion extends laterally from the first portion (Figures 1-3), 
the first portion and the second portion are formed by a same outer edge (76), the outer edge is a peripheral joint between the first casing (at 46) and the second casing (at 32) (Figures 1-4, wherein Figure 4 illustrates the peripheral seal 76 is formed by the edge seal portions 32, 46 of the second and first casings), and 
each of the first and second portions have a different cross-sectional area (Figures 1-3 illustrates the first portion and second portion have different cross-sectional areas due to the cutout 24. Further, as can be seen in the annotated Figure 2 below, the second portion has a different cross-sectional area than that of the first portion), and 
a plurality of columns (52) on the inner surface (Figures 1-4; The reinforcing ribs 52 have a column shape and extends upwards in a column as seen in Figure 3 and 4; Paragraphs 46-48 teach the ribs 52 can be formed on either plate); and 
a first wick structure (16) disposed on the inner surface and in the first portion and the second portion (Figures 2-4; Paragraphs 36, 52-54).  

    PNG
    media_image1.png
    715
    535
    media_image1.png
    Greyscale

Re Claim 2. Vanderwees teaches the first portion and the second portion have different widths (Figures 1-3, wherein the annotated Figure 2 above illustrates two different widths for the first and second portions due to the cutout 24).  
Re Claim 3. Vanderwees teaches a second wick structure disposed on the inner surface and in the first portion and the second portion (Figures 1-4; Paragraph 64 teaches “It will be appreciated that the wick material 16 may comprise a single layer of mesh material, as shown in FIG. 4, or it may comprise multiple layers of mesh material”. The additional layers of wicks are considered the second wick structure.  Since the second wick is layered over the first wick, then the second wick would be present in the same spots of the first wick, and thus located in the first and second portions).  
Re Claim 5. Vanderwees teaches the first and second wick structures contact each other along longitudinal edges thereof (Figures 1-4; Paragraph 64; Since the second wick is layered over the first wick, the two wicks are contacting each other at longitudinal edges thereof).  
Re Claim 10. Vanderwees teaches the first wick structure has at least one bend (Figures 1-4; Due to the wick cutouts 62, the wick 16 will have bends. See annotated Figure 2 above for a few examples of the bends, wherein more bends are present than labeled).  
Re Claim 11. Vanderwees teaches at least a portion of the first wick structure at least partially overlaps a heat source outer surface of the first casing.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763